DETAILED ACTION
This Office action is in response to the Amendment filed on 22 June 2022. Claims 1-20 are pending in the application.  Claims 1, 14, and 20 are independent. Claims 21-29 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 18 and 19 under 35 U.S.C. 112(d), has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata, JP 2017-118066, in view of Best et al., EP 1 675 165.
With respect to claim 14, Nagata discloses a substrate bonding apparatus, shown in Figs. 11, 12A, 12B, 14C, and 14D comprising: 
a first bonding chuck 231 comprising  a first base 231; and a first deformable plate 231a configured to deform a first substrate W2 while supporting the first substrate W2, as shown in Figs. 11, 12A, and 12B; 
a second bonding chuck 230 configured to support a second substrate W2 such that the second substrate W2 faces the first substrate W1, as shown in Figs. 11 and 14D; and 
a controller 70 (shown in Fig. 1) configured to control deformation of the first deformable plate 231a, wherein the first bonding chuck 231 is configured to primarily deform the first deformable plate 231a to have a convex shape relative to the second bonding chuck, as shown in Figs. 12A and 12B, and 
the controller being configured to generate a feedback deformation control signal for secondarily deforming the first deformable plate on the basis of displacements of the primarily-deformed first deformable plate, see Figs. 14E-14I and related disclosure (“Then, if the central portions C of the upper wafer W1 and the lower wafer W2 are in contact with each other, as shown in FIG. 14G, the deformation stages 230a and 231a so that the convex shapes of the deformation stages 230a and 231a gradually return to a flat plate shape is gradually released (see arrow 1403 in the figure, step S114). At this time, the lower chuck 231 is moved vertically upward by the first lower chuck moving portion 290 so that the contact portion between the upper wafer W1 and the lower wafer W2 gradually expands from the central portion C toward the peripheral portion E (see Fig. 14G, see arrow 1404 in the figure, step S114).”). 
Nagata lacks anticipation only of the first bonding chuck 231 comprising a plurality of first displacement sensors configured to sense displacements of different portions of the first deformable plate 231a and distances between the different portions of the first deformable plate 231a and the first base 231, and the controller being configured to generate a feedback deformation control signal for secondarily deforming the first deformable plate on the basis of displacements of the primarily-deformed first deformable plate sensed by the plurality of first displacement sensors. However,  Best et al. disclose a bonding apparatus which includes sensor IM which is capable of sensing displacement in the three dimensions z, y, and z, wherein the sensor IM comprises a plurality of interferometric devices, see Fig. 3 of Best et al. In the apparatus of Best et al. the sensors IM is connected to the controller CTRL to output sensing signals. Since Nagata discloses a controller 70 (shown in Fig. 1) configured to control deformation of the first deformable plate 231a, and that the controller is configured to generate a feedback deformation control signal for secondarily deforming the first deformable plate on the basis of displacements of the primarily-deformed first deformable plate, in light of the disclosure of Best et al., it would have been obvious to the skilled artisan that the first bonding chuck could comprise a plurality of displacement sensors to sense displacement of the deformable plate 231a. 
With respect to claim 18, in the substrate bonding apparatus of Nagata, the first bonding chuck 231 further comprises a vacuum pump 261a, 261b, and 261c configured to progressively release vacuum adherence of the first substrate in a direction from a center of the first substrate W2 to an outer region of the first substrate to allow spontaneous propagation ofIn re: Kim et al. Application No.: 16/892,492bonding between the first substrate W2 and the second substrate W1, see Figs. 12C, 14C, and 14D and page 7 or the English-language translation of Nagata. (“As shown in FIG. 12C, suction tubes 260a, 260b, and 260c for attracting and holding the lower wafer W2 are independently provided in each of the regions 231aa, 231ab, and 231ac. Different vacuum pumps 261a, 261b, 261c are connected to the suction tubes 260a, 260b, 260c, respectively. Thus, the lower chuck 231 is configured to be able to set the evacuation of the upper wafer W1 for each of the regions 231aa, 231ab, and 231ac.” and “ As shown in FIG. 14C, the upper wafer W1 is evacuated and held in all the regions 230aa, 230ab, 230ac of the upper chuck 230, and the lower wafer W2 is also vacuumed in all the regions 231aa, 231ab, 231ac of the lower chuck 231. Pulled and held.” and “Next, as shown in FIG. 14D, the deformation stages 230a and 231a of the upper chuck 230 and the lower chuck 231 are convexly deformed in a state where both the upper wafer W1 and the lower wafer W2 are evacuated and held (in the drawing). Arrow 1401, see step S111). As a result, the upper wafer W1 and the lower wafer W2 warp each other, with the central portion C approaching most and the peripheral portion E facing away from each other.”)
With respect to claim 19, the substrate bonding apparatus of Nagata further comprises a chuck actuator PZ-C and PZ-E (shown in Figs. 16A and 16B) configured to move at least one of the first bonding chuck 231 and the second bonding chuck 230, wherein the controller is configured to, while bonding between the first substrate and the second substrate is propagating, generate a feedback position control signal for controlling a distance between the first bonding chuck and the second bonding chuck on the basis of a displacement of a center of the first deformable plate and apply the feedback position control signal to the chuck actuator, see Figs. 16A and 16B and pages 9-10 of the English-language translation of Nagata.
With respect to claim 20, Nagata discloses a substrate bonding apparatus, shown in Figs. 11, 12A, 12B, 14C, and 14D,  comprising: 
a first bonding chuck 231 comprising a first base 231; and a first deformable plate 231a configured to deform a first substrate W2 while supporting the first substrate W2, as shown in Figs. 11, 12A, and 12B; 
a second bonding chuck 230 comprising a second deformable plate 230a configured to deform a second substrate W1 while supporting the second substrate W1, the second bonding chuck above the first bonding chuck 231, see Fig. 14D; and 
a controller 70 configured to control deformation of the first deformable plate 231a and deformation of the second deformable plate 230a, 
wherein the first bonding chuck 231 is configured to primarily deform the first deformable plate 231a to an upward convex shape, as shown in Figs. 12A, 12B, and 14D;
In re: Kim et al.the second bonding chuck 230 is configured to primarily deform the second deformable plate 230a to a downward convex shape, as shown in Fig. 14D, and 
the controller 70 is configured to generate a feedback deformation control signal for secondarily deforming each of the first deformable plate 231a and the second deformable plate 230a, see Figs. 14E-14I and related disclosure (“Then, if the central portions C of the upper wafer W1 and the lower wafer W2 are in contact with each other, as shown in FIG. 14G, the deformation stages 230a and 231a so that the convex shapes of the deformation stages 230a and 231a gradually return to a flat plate shape is gradually released (see arrow 1403 in the figure, step S114). At this time, the lower chuck 231 is moved vertically upward by the first lower chuck moving portion 290 so that the contact portion between the upper wafer W1 and the lower wafer W2 gradually expands from the central portion C toward the peripheral portion E (see Fig. 14G, see arrow 1404 in the figure, step S114).”). 
Nagata lacks anticipation only of the first bonding chuck 231 comprising a plurality of first displacement sensors configured to sense displacements of different portions of the first deformable plate 231a and distances between the different portions of the first deformable plate 231a and first base 231, the second bonding chuck comprising a  plurality of second displacement sensors configured to sense displacements of different portions of the second deformable plate, and the controller being configured to generate a feedback deformation control signal for secondarily deforming each of the first deformable plate 231a and the second deformable plate 230a on the basis of displacements of the primarily-deformed first deformable plate sensed by the plurality of first displacement sensors and displacements of the primarily-deformed second deformable plate sensed by the plurality of second displacement sensors.. However,  Best et al. disclose a bonding apparatus which includes sensor IM on a first chuck and a second sensor IMb on a second chuck which are capable of sensing displacement in the three dimensions z, y, and z, wherein the sensors IM and IMb comprise a plurality of interferometric devices, see Fig. 3 of Best et al. In the apparatus of Best et al. the sensors IM and IMb are connected to the controller CTRL to output sensing signals. Since Nagata discloses a controller 70 (shown in Fig. 1) configured to control deformation of the first deformable plate 231a and the second deformable plate 230a, and that the controller 70 is configured to generate a feedback deformation control signal for secondarily deforming each of the first deformable plate 231a and the second deformable plate 230a, in light of the disclosure of Best et al., it would have been obvious to the skilled artisan that the first bonding chuck 231 and the second bonding chuck 230 could comprise a plurality of displacement sensors to sense displacement of the deformable plates 231a and 230a.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata, JP 2017-118066, in view of Best et al., EP 1 675 165, as applied to claim 14 above, further in view of .
Although Nagata discloses that convexly deforming the second deformable plate 230a can be achieved using air pressure or a piezoelectric actuator. However, Nagata fails to disclose the second bonding chuck further comprises a pressurization pin configured to push a center of the second substrate toward the first substrate, and the pressurization pin is configured to, when the secondary deformation of the first deformable plate is completed, push the center of the second substrate to cause the first substrate In re: Kim et al.to contact the second substrate.  Cha et al. disclose a substrate bonding apparatus, shown in Fig. 1, which comprises a pointer actuator 41 having a pin 42 (“The pointer device 40 can be applied to various types of pointer actuators 41 that can press the center portion of the second substrate 2. The pointer actuator 41 can be used for various kinds of drive sources such as various hydraulic cylinders, pneumatic cylinders, linear motors, internal combustion engines, external combustion engines, solenoid devices, various gear combinations, various link combinations, various chain and sprocket wheel combinations, A variety of transfer devices, transfer robots, transfer stages, and other various types of transfer devices to which various types of power transmission devices such as wire and pulley combination, various belt and pulley combination are applied can be applied. It is omitted.”). In light of the disclosure of Cha et al., it would have been obvious to the skilled artisan that the second bonding chuck further comprises a pressurization pin configured to push a center of the second substrate toward the first substrate, and the pressurization pin is configured to, when the secondary deformation of the first deformable plate is completed, push the center of the second substrate to cause the first substrate In re: Kim et al.to contact the second substrate, as shown in Figs. 8-10 of Cha et al. .  
 

Allowable Subject Matter
Claims 1-13 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Nagata, JP 2017-118066, discloses a substrate bonding apparatus, shown in Figs. 11, 12A, 12B, 14C, and 14D, comprising a first bonding chuck 231 configured to support a first substrate W2, the first bonding chuck comprising: a first base 231c; a first deformable plate 231a on the first base, see Figs. 12A and 12B, and configured to support the first substrate W2, as shown in Fig. 11, the first deformable plate configured to be deformed such that a distance between the first base and the first deformable plate is varied (see Fig. 12B and Fig. 14D; and a second bonding chuck 230 configured to support a second substrate W1 such that the second substrate faces the first substrate W2, as shown in Figs. 11 and 14D. However, none of the references of record teach or suggest a first piezoelectric sheet on the first deformable plate and configured to be deformed in response to power applied thereto to deform the first deformable plate, as required in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teach or suggest a substrate bonding apparatus of claim 14, wherein the first bonding chuck further comprises a first piezoelectric sheet on a surface of the first deformable plate, the first piezoelectric sheet comprising a plurality of piezoelectric elements, and the first bonding chuck is configured to apply power to at least some of the plurality of piezoelectric elements according to the feedback deformation control signal to deform the at least some piezoelectric elements, as required in dependent claim 15.  
None of the references of record teach or suggest a substrate bonding apparatus of claim 14, wherein the first bonding chuck further comprises: a first base with the first deformable plate mounted thereon; a partition wall that divides a first cavity between the first deformable plate and the first base into a plurality of sub-cavities; and a first pneumatic controller configured to individually control pressure in each of the plurality of sub-cavities according to the feedback deformation control signal, wherein a lower portion of the partition wall is fixed to the first base, an upper portion of the partition wall is fixed to the first deformable plate, and the partition wall is configured to be shortened or elongated according to the deformation of the first deformable plate, as recited in independent claim 16.  

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. Applicant has argued that neither Nagata nor Best disclose that the first bonding chuck is configured to primarily deform the first deformable plate to have a convex shape relative to the second bonding chuck, and that the controller is configured to generate a feedback deformation control signal for secondarily deforming the first deformable plate on the basis of displacements of the primarily-deformed first deformable plate sensed by the plurality of first displacement sensors, as recited in Claim 14. First, Applicant’s arguments are not commensurate in scope with claim 14, as presently written, since claim 14 does not recite a primary deformation or a secondary deformation. Second, apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) In the substrate bonding apparatus of Nagata, the deformable plate 231a is configured to deform a first substrate W2 while supporting the first substrate W2, as shown in Figs 14C and 14D.  Nagata et al. disclose that the controller 70 is configured to control deformation of the deformable plate 231a and/or the second deformable plate 230a (“The control device 70 brings the center portions C of the upper wafer W1 and the lower wafer W2 into contact with each other by causing the upper chuck 230 and the lower chuck 231 to approach each other with the deformation stages 230a and 231a being convexly deformed, and then the deformation stage. The upper wafer W1 and the lower wafer W2 are joined by further bringing the upper chuck 230 and the lower chuck 231 closer while releasing the convex deformation of 230a and 231a.” and “convex deformation is provided according to an internal pressure of the internal space that changes depending on fluid supplied and discharged from the fluid supply pipe based on control of the control unit”).
Admittedly, independent claims 14 and 20 have been amended to require a plurality of first displacement sensors configured to sense displacements of different portions of the first deformable plate and distances between the different portions of the first deformable plate and the first base. However, since the sensor IM of Best et al. is  capable of sensing displacement in the three dimensions z, y, and z, it would have been obvious to the skilled artisan that the plurality of sensors IM of Best et al. would be capable of sensing displacements of different portions of the first deformable plate and distances between the different portions of the first deformable plate and the first base. Therefore, this limitation is not deemed to patentably distinguish Applicant’s claimed substrate bonding apparatus from the known apparatus of Nagata in view of Best et al.


                                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822